SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

288
CA 12-01484
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


JOHNNY WATSON, PLAINTIFF-APPELLANT,

                     V                              MEMORANDUM AND ORDER

SALVATORE PRIORE, ET AL., DEFENDANTS,
STEVEN A. ABDOO AND PETER M. BOLOS,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 3.)


ATHARI & ASSOCIATES, LLC, UTICA (MO ATHARI OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

CARL J. COCHI, UTICA, FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oneida County (Samuel
D. Hester, J.), entered June 5, 2012. The order, among other things,
denied plaintiff’s motion for an order vacating the order and judgment
entered in this action on November 2, 2011.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Watson v Priore ([appeal No. 1] ___ AD3d
___ [Mar. 22, 2013]).




Entered:   March 22, 2013                       Frances E. Cafarell
                                                Clerk of the Court